COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jonathan Lee Fleetwood v. The State of Texas
Appellate case number:      01-19-01019-CR
Trial court case number:    1602844
Trial court:                182nd District Court of Harris County
        This case was abated and remanded to the trial court on February 4, 2021. In the
abatement order, we directed the trial court to hold a hearing to determine whether the
certification of appellant’s right to appeal entered by the trial court on November 21, 2019
was defective because of an inconsistency between the certification and the trial court’s
judgment of conviction, also signed on November 21, 2019. To the extent the certification
was defective, we directed the trial court to execute an amended certification of appellant’s
right to appeal that complies with Texas Rule of Appellate Procedure 25.2.
       The district clerk has filed a supplemental clerk’s record containing a judgment nunc
pro tunc signed by the trial court, indicating that the “judgment has been updated to reflect”
the fact that appellant does “have the right to appeal,” consistent with the November 21,
2019 trial court certification of appellant’s right to appeal.
       Accordingly, we reinstate this case on the Court’s active docket.
       The brief of appellant received on March 12, 2021 shall be considered filed as a
supplemental brief. Any supplemental briefing in response by the State of Texas shall be
filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: April 1, 2021